Exhibit 10.1

 

LIQUIDITY SERVICES, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of
January 2, 2013, with an effective date of February 4, 2013 (the “Effective
Date”), by and between Liquidity Services, Inc., a Delaware corporation (“LSI”
or the “Company”), and Leoncio Casusol (the “Executive”).

 

1.                                      Employment Agreement.  On the terms and
conditions set forth in this Agreement, the Company agrees to employ the
Executive and the Executive agrees to be employed by the Company for the
Employment Period set forth in Section 2 hereof and in the position and with the
duties set forth in Section 3 hereof.  Terms used herein with initial
capitalization are defined in Section 10.12 below.

 

2.                                      Term.  The term of employment under this
Agreement shall be the period set forth in Schedule 1 attached hereto commencing
on the Effective Date (the “Employment Period”).

 

3.                                      Position and Duties.  The Executive
shall serve in the position and with the duties and title set forth in Schedule
1 attached hereto during the Employment Period.  In such capacity, the Executive
shall have the normal duties, responsibilities, and authority of such position,
subject to the power of the Executive’s “Reporting Officer” as designated in
Schedule 1, the Company’s Chief Executive Officer to reasonably expand or limit
such duties, responsibilities and authority.  The Executive shall report to the
Reporting Officer designated in Schedule 1.  The Executive shall devote the
Executive’s best efforts and full business time and attention to the business
and affairs of the Company; provided, however, that the Executive may, to the
extent such participation or service does not materially interfere with the
performance of the obligations described in this Agreement, participate in
charitable, civic, political, social, trade, or other non-profit organizations.

 

4.                                      Place of Performance.  In connection
with the Executive’s employment by the Company, the Executive shall be based at
the Company’s office located at 1920 L Street, NW, 6th Floor, Washington, DC
20036, except as otherwise agreed by the Executive and the Company and except
for reasonable travel on Company business.

 

5.                                      Compensation.

 

5.1.                            Base Salary.  During the Employment Period, the
Company shall pay to the Executive an annual base salary (the “Base Salary”),
which initially shall be at the rate per year as set forth in Schedule 1.  The
Base Salary shall be payable semi-monthly or in such other installments as shall
be consistent with the Company’s payroll procedures.  The Base Salary may be
increased at any time or from time to time, but it may not be decreased without
the consent of the Executive.

 

5.2.                            Bonus.  The Executive shall be eligible for a
performance bonus as set forth in Schedule 1.

 

5.3.                            Benefits.  During the Employment Period, the
Executive will be entitled to receive such other benefits approved by the
Reporting Officer and made available to similarly situated senior executives of
the Company, including health insurance, disability insurance, and 401-K
benefits.  At all times the Company agrees to maintain director’s and officer’s
liability

 

--------------------------------------------------------------------------------


 

coverage for the Executive. Nothing contained in this Agreement shall prevent
the Company from changing insurance carriers.

 

5.4.                            Employee Leave.  The Executive shall be entitled
to six public holidays:  New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, and Christmas Day.  The Executive shall also receive 2
floating holidays to use on any business day of the year with the Reporting
Officer’s permission.  In addition, the Executive shall have a total of 26
business days of paid time off (PTO) in accordance with the applicable policies
of the Company, which shall be taken at a reasonable time or times per year.

 

6.                                      Expenses and Relocation.  The Executive
is expected and is authorized to incur reasonable expenses in the performance of
his duties hereunder, including the costs of entertainment, travel, and similar
business expenses incurred in the performance of his duties.  The Company shall
reimburse the Executive for all such expenses promptly upon periodic
presentation by the Executive of an itemized account of such expenses and
appropriate receipts.  In addition, the Company shall reimburse the Executive
for expenses associated with relocation of up to $25,000, after taxes, upon
presentation by the Executive of an itemized account of such expenses and
appropriate receipts; provided, that such relocation occurs on or before
September 1, 2013.  Commuting costs between the Executive’s home in Texas and
Washington D.C.  for the period from the Effective Date to September 1, 2013,
will be borne by the Company.

 

7.                                      Termination of Employment.

 

7.1.                            Termination.  The Executive’s employment by the
Company during the Employment Period will continue until the Executive’s death,
disability, resignation or until the Executive’s termination by the Company at
any time.

 

7.2.                            Notice of Termination.  Any termination of the
Executive’s employment by the Company or the Executive (other than because of
the Executive’s death) shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 10.1 hereof.  For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon, if
any, and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.  Termination of the Executive’s employment shall
take effect on the Date of Termination.

 

8.                                      Compensation upon Termination.

 

8.1.                            Death.  If the Executive’s employment is
terminated during the Employment Period as a result of the Executive’s death,
the Company shall pay to the Executive’s estate, or as may be directed by the
legal representatives of such estate, the Executive’s full Base Salary through
the next full calendar month following the Date of Termination and all other
unpaid amounts, if any, to which the Executive is entitled as of the Date of
Termination in connection with any fringe benefits pursuant to Section 5.3 and
expenses pursuant to Section 6. Subject to Section 8.5 below, the payments
contemplated by this Section 8.1 shall be paid at the time they are due, and the
Company shall have no further obligations to the Executive or his estate under
this Agreement.

 

8.2.                            Disability.  If the Company terminates the
Executive’s employment during the Employment Period because of the Executive’s
Disability, the Company shall pay the Executive the Executive’s full Base Salary
through the third full calendar month following the Date of Termination and all
other unpaid amounts, if any, to which the Executive is entitled as of the Date
of Termination in connection with any fringe benefits pursuant to Section 5.3
and expenses pursuant to Section 6. Subject to Section 8.5 below, the payments
contemplated by this Section 8.2 shall be

 

2

--------------------------------------------------------------------------------


 

paid at the time they are due, and the Company shall have no further obligations
to the Executive under this Agreement; provided, however, that the Base Salary
shall be reduced by the amount of any disability benefit payments made to the
Executive during a period of Disability from any insurance or other policies
provided by the Company.

 

8.3.                            By the Company with Cause or by the Executive
without Good Reason.  If the Company terminates the Executive’s employment
during the Employment Period for Cause or if the Executive voluntarily
terminates the Executive’s employment during the Employment Period other than
for Good Reason, the Company shall pay the Executive the Executive’s full Base
Salary through the Date of Termination and all other unpaid amounts, if any, to
which the Executive is entitled as of the Date of Termination in connection with
any fringe benefits pursuant to Section 5.3 and expenses pursuant to Section 6. 
Subject to Section 8.5 below, the payments contemplated by this Section 8.3
shall be paid at the time such payments are due, and the Company shall have no
further obligations to the Executive under this Agreement.

 

8.4.                            By the Company without Cause or by the Executive
for Good Reason.  If the Company terminates the Executive’s employment during
the Employment Period other than for Cause, death, or Disability or the
Executive terminates his employment during the Employment Period for Good
Reason, the Company shall pay the Executive: (A) the Executive’s full Base
Salary through the Date of Termination and all other unpaid amounts, if any, to
which the Executive is entitled as of the Date of Termination in connection with
any fringe benefits pursuant to Section 5.3 and expenses pursuant to Section 6;
and (B) a lump-sum severance package equal to (1) if the Executive’s employment
is terminated pursuant to this Section 8.4 prior to the completion of the
Executive’s twelfth  month of employment, twelve  months of the Executive’s Base
Salary plus an amount equal to the product of (i) the quotient of (a) the number
of whole months elapsed between the date of the commencement of Executive’s
employment and the Date of Termination and (b) 12 and (ii) the Executive’s
target bonus amount described in Schedule 1 or (2) if the Executive’s employment
is terminated pursuant to this Section 8.4 after the completion of the
Executive’s twelfth  month of employment, six months of the Executive’s Base
Salary plus an amount equal to six months of the average annual bonus earned by
the Executive during the previous two fiscal years  (collectively the “Severance
Payment”). Subject to Section 8.5 below, the Severance Payment shall be payable
to the Executive within 30 days of the Notice of Termination, and the Company
shall have no further obligations to the Executive under this Agreement.

 

8.5.                            Code Section 409A Matters.  Anything in this
Agreement to the contrary notwithstanding, if (A) on the date of the Executive’s
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”)) with the Company, the
Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code) and (B) as a result of such separation
from service, the Executive would receive any payment under this Agreement that,
absent the application of this Section 8.5, would be subject to the additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(2)(B)(i) of the Code, then no such payment shall be
payable prior to the date that is the earliest of (1) six months after the
Executive’s separation from service, (2) the Executive’s death or (3) such other
date as will cause such payment not to be subject to such additional tax.  Any
payments which are required to be delayed as a result of this Section 8.5 shall
be accumulated and paid as a lump-sum on the earliest possible date determined
in accordance the preceding sentence.

 

9.                                      Other Agreements.  As a pre-condition to
the effectiveness of this Agreement, the Executive agrees to execute the
Employee Agreement attached hereto as Exhibit A (the “Employee Agreement”), the
terms and conditions of which are specifically incorporated herein by reference.

 

3

--------------------------------------------------------------------------------


 

10.                               Miscellaneous.

 

10.1.                     Notices.  All notices, demands, requests or other
communications required or permitted to be given or made hereunder shall be in
writing and shall be delivered, telecopied or mailed by first-class, registered
or certified mail, postage prepaid, addressed as follows:

 

10.1.1.           If to the Company:

 

Liquidity Services, Inc.

1920 L Street NW, 6th Floor

Washington DC 20036

ATTN:  James E. Williams, General Counsel

Fax:  (202) 558-6246

Phone:  (202) 558-6279

 

10.1.2.           If to the Executive:

 

at the address set forth in Schedule 1;

 

or to such other address as may be designated by either party in a notice to the
other.  Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes three days after it is deposited in the U.S. mail, postage
prepaid, or at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the answer back, the confirmation (if telecopy)
or the affidavit of messenger being deemed conclusive evidence of such delivery)
or at such time as delivery is refused by the addressee upon presentation.

 

10.2.                     Representations.  The Executive agrees to execute any
proper oath or verify any proper and material document required to carry out the
terms of this Agreement.  The Executive represents that performance of all the
terms of this Agreement and the Employee Agreement will not breach any
non-compete or similar agreement.  The Executive has not entered into, and the
Executive agrees not to enter into, any oral or written agreement in conflict
herewith.

 

10.3.                     Severability.  The invalidity or unenforceability of
any one or more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.

 

10.4.                     Survival.  It is the express intention and agreement
of the parties hereto that the provisions of Sections 8 and 10 hereof shall
survive the termination of employment of the Executive.  In addition, all
obligations of the Company to make payments hereunder shall survive any
termination of this Agreement on the terms and conditions set forth herein.

 

10.5.                     Assignment.  The rights and obligations of the parties
to this Agreement shall not be assignable or delegable, except that (i) in the
event of the Executive’s death, the personal representative, legatees or
distributees of the Executive’s estate, as the case may be, shall have the right
to receive any amount owing and unpaid to the Executive hereunder and (ii) the
rights and obligations of the Company hereunder shall be assignable and
delegable to any Affiliate of the Company or in connection with any subsequent
merger, consolidation, sale of all or substantially all of the assets of the
Company or similar reorganization of a successor corporation.

 

10.6.                     Binding Effect.  Subject to any provisions hereof
restricting assignment, this Agreement shall be binding upon the parties hereto
and shall inure to the benefit of the parties and their respective heirs,
devisees, executors, administrators, legal representatives, successors and
assigns.

 

4

--------------------------------------------------------------------------------


 

10.7.                     Amendment; Waiver.  This Agreement shall not be
amended, altered or modified except by an instrument in writing duly executed by
the parties hereto; provided, that the parties may amend Schedule 1 hereto by
executing and delivering a revised version of Schedule 1 and attaching such
revised version to this Agreement.  Neither the waiver by either of the parties
hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights or privileges hereunder.

 

10.8.                     Headings.  Section and subsection headings contained
in this Agreement are inserted for convenience of reference only, shall not be
deemed to be a part of this Agreement for any purpose, and shall not in any way
define or affect the meaning, construction or scope of any of the provisions
hereof.

 

10.9.                     Governing Law.  This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the District
of Columbia not including the choice of law rules thereof.

 

10.10.              Entire Agreement. This Agreement, including Schedule 1
hereto and the Employee Agreement, constitute the entire agreement between the
parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.

 

10.11.              Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.

 

10.12.              Definitions.

 

“Affiliate” means as to a specified Person any other person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the specified Person.

 

“Agreement” is defined in the preamble above.

 

“Base Salary” is defined in Section 5.1 above.

 

“Beneficial Owner” means a beneficial owner within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended.

 

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude (specifically excluding felonies or crimes under any applicable state
or federal vehicle code) or the commission of any other act or omission
involving dishonesty or fraud with respect to the Company or any of its
subsidiaries or any of their customers or suppliers, or (ii) recurring
violations of material Company rules, regulations policies or any material
provisions of this Agreement or the Employee Agreement  after written notice to
the Executive from the Company specifically enumerating all of the facts and
circumstances constituting the violation, the conduct or action which can be
taken by the Executive to cure the violation, and a reasonable opportunity for
the Executive to take corrective action or (iii)  gross negligence or willful
misconduct with respect to the Company or any of its subsidiaries.

 

5

--------------------------------------------------------------------------------


 

“Code” is defined in Section 8.5 above.

 

“Date of Termination” means:  (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability, the
date specified in the Notice of Termination; (iii) if the Executive’s employment
is terminated by the Company for Cause or by the Executive for Good Reason, the
date specified in the Notice of Termination; or (iv) if the Executive’s
employment is terminated during the Employment Period other than pursuant to
Section 7, the date on which Notice of Termination is given.

 

“Disability” means the Executive’s inability to perform all of the Executive’s
duties hereunder by reason of illness, physical or mental disability or other
similar incapacity, as determined by a competent medical doctor appointed by the
Reporting Officer after a complete and thorough medical examination and
evaluation, which inability shall continue for more than three consecutive
months or for such shorter periods that when aggregated exceed six (6) months in
any twelve (12) month period.

 

“Effective Date” is defined in the preamble above.

 

“Employee Agreement” is defined in Section 9 above.

 

“Employment Period” is defined in Section 2 above.

 

“Executive” is defined in the preamble above.

 

“Good Reason” means (i) the Company’s failure to perform or observe any of the
material terms or provisions of this Agreement (including the provisions of
Schedule 1) or the Employee Agreement, and the continued failure of the Company
to cure such default within 30 days after written demand for performance has
been given to the Company by the Executive, which demand shall describe
specifically the nature of such alleged failure to perform or observe such
material terms or provisions; or (ii) a material reduction in the scope of the
Executive’s responsibilities and duties without the written consent of the
Executive; or (iii) any change to the job title given to the Executive without
his written consent; (iv) any reduction in Base Salary or any other benefits
provided to the Executive hereunder; (v) any constructive termination of the
Executive; or (vi) any request, instruction, directive or order, whether direct
or indirect, to the Executive by the Company or any executive officer of the
Company to perform any act which is unlawful.

 

“LSI” or “Company” is defined in the preamble above.

 

“Notice of Termination” is defined in Section 7.2 above.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Reporting Officer” is defined in Section 3 above.

 

“Severance Payment” is defined in Section 8.4 above.

 

(Remainder of page intentionally left blank)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.

 

 

 

LIQUIDITY SERVICES, INC.

 

 

 

 

 

By:

/s/ William P. Angrick, III

 

 

William P. Angrick, III

 

 

Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Leoncio Casusol

 

Leoncio Casusol

 

7

--------------------------------------------------------------------------------